EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner’s amendment was authorized by Maysam Pessian.

The application has been amended as follows: 

	In the claims filed on October 23, 2020:

1.	(Currently Amended) A device for cutting a bone, comprising:
a force transmission mechanism wherein said force transmission mechanism comprises an elongated force transducing member pivotally coupled to a gear mechanism, wherein said gear mechanism comprises a gear ratio configured to result in a generation of up to 1000 lbf when less than 50 lbf is applied to said elongated force transducing member; [[and]]
a manually operable handle coupled to an end of said elongated force transducing member, wherein said end is opposite of said gear mechanism; and
a cutting element.

5.	(Currently Amended) The device of claim 1, wherein said cutting element is an upper cutting element [[and]] or a lower cutting element.

6.	(Currently Amended) The device of claim 5, wherein said upper cutting element or said lower cutting element comprises an alignment notch, wherein said alignment notch is specific to an additional cutting element.

11.    (Currently Amended) A device for cutting a bone, comprising:
a.    an elongated force transducing member;
b.    a linkage; and
c.    an upper cutting element,
wherein said elongated force transducing member is coupled to said linkage and forms a first pivot with said linkage, wherein said linkage is coupled to said upper cutting element and forms a second pivot with said upper cutting element, and wherein said first pivot and said second pivot are offset; and
wherein said offset is configured to result in a generation of up to 1000 lbf when less than 50 lbf is applied to said elongated force transducing member.

19. 	(Canceled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775